Title: Enclosure: Extrait d’une depêche de Mr. de Mello e Castro …, 4 January 1786
From: Mello e Castro, Mr. de
To: Pinto de Sousa Coutinho, Luis, Chevalier de


Enclosure
Extrait d’une depêche de Mr. de Mello e Castro, M. et Secretair d’Etat de Sà Majesté Trez Fidelle, au chevalier de Pinto M. de Sá ditte Majesté à La Cour de Londres.

Monsieur
À Lisbone Le 4me. janvier 1786

Vous pouvez repondre avec Franchise aux obsservations de Monsieur Adams. Que pour ce qui concer[ne] La Liberté de La vente des batiments Americains, dans les Ports de la Roÿome, il n’Existe sur cêt article La moindre dificulté; Cêtte Liberté etant Comune (pour Le moment) À toutes Les Nations, sous des regles et des principes établis.
Mais, quant à L’article des farines, il paroit ici fort remarcable qu’on veuille en faire un point capital, et L’envisager comme un obstacle essentiel à L’acomplissement d’un traité de Comerce entre les deux Etats.
On auroit dù imaginer, que Les sujets des Etats unis plainement saptisfaits des avantages qu’ils tirent dejá du debit de Leurs grains en Portugal, ne sauroit point envier aux pauvres familes du même Roiome Le mainte produit de La main d’oeuvre. Un pareil Reglement Est d’aillieurs si juste dans ses principes et si impartial dans ses effets, qu’aucune des Nations de L’Europe acotumées à un pareill trafique, n’y a trouvé à redire; et que La Russie même, dont le transport et La navigation sont bien plus defficilles, n’a cruy devoir faire aucunne aubjection.
La pratique, qui ractefie tout, demontre encore que Les dificultés exposés ne sont qu’expetieuses; puisque La plus grande partie des batiments Americains qui ont entré à Lisbone, dans Le Cour de L’année derniere, etoit chargès en grains de L’Amerique Septentrionale, et vous serais à même de pouvoir juger (d’après Le Tableau ici joint) combien ce Comerce naissant Lui Promet des avantages, et Le paralelle qui en resulte entre Le Portugal et Les Etats unis.
D’Après ce que je viens de vous dire Monsieur, il ne me reste à faire que deux obsservations tout aussi simples que sinceres; 1re. que la prohibition en question a étè une Loi generale, et oeconomique dont Les raports n’ont rien d’offensant contre quelque Nation en particulier. 2de. que Le Portugal n’avoit encore des relations de Comerce avec Les Etats unis de L’Amerique Septentrionale quant unne pareille Loi a etè promulgée; au celles qui defendent en même tems L’introduction du Riz, et de L’indigò etranger dans les Domines.
C’est donc avec une Extreme Surprise que La Cour de Lisbone vient d’etre informèe à La fois du procedè des Etats de Pensilvanie, à L’egard des vins, et des fruits du Portugal (par voie de dedomagement) et d’une Façon tout a fait particuliere et directe contre ce Roÿome, aussi bien, que de La difference non meritée que les Etats de La Caroline meridionale on bien volu faire des vins du même Royome, à L’egar de Ceux des autres pais, en ÿ metant des droits diferents et biens plus forts.
Un procedé pareill, à L’egard d’une Puissance qui traite Les Sujéts  et les marchandises des Etats unis, sans La moindre diference de Nation a de quoi etoner, et ne paroit pas Conforme à Seconder Les voeux de Sà Majesté à etablir avec Les Mêmes Etats un syteme d’Amitié et de Comerce tout aussi naturel que reciproque. C’est pour cellá Monsieur, que La Reine me charge de vous ordoner de vouloir en faire Le raport à Monsieur Adams, et de soliciter Expressement ce Ministre de daigner Le transmetre a son souverain. Sà majeste, souhaitant de doner aux Etats unis d’Amerique Des preuves les moins equivoques de Sá consideration, et du desir sincere de faciliter tous Les moiens propres à cimenter L’amitié entre Les deux Nations, veut bien atendre de La justice des Mêmes Etats la revocation de pareils statuts et Leur donner tout Le tems Convenable a Cet effet. Mais, si contre toute atente, on presiste à Les soutenir, on ne sauroit trouver mal, que sà ditte majesté prene des arrangements conformes, Contre des mesures violentes et partielles, qu’Elle n’a nullement provoqué.
A l’egard d’une nomination reciproque de ministres, sà majesté est disposèe à se Conformer sur cet article avec les intentions du Congrés; et soit qu’il choasisse de simples Agents, ou des persones plus Caracterisées, sà dite Majesté s’y preterà d’abord, aussitot quelle serà assurée que Le Congrés est disposè à Les recevoir, et à envoier de sa part à Lisbone quelques autres du même Caractere.
